On the Merits.
CHRISTIAN, J.
' The record having been perfected, the appeal is reinstated, and the case is now considered on its merits.
The records in the present case and in the case of R. McRorey v. State, 32 S.W.(2d) 200, this day decided, are in substantially the same condition.
Por the reasons stated in McRorey v. State, supra, the judgment is reversed, and the cause remanded.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal' Appeals and approved by the court.